                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                                Case No. 19-44343

THOMSON-SHORE, INC.,                                                  Chapter 11

                  Debtor.                                             Judge Thomas J. Tucker
______________________________/

   ORDER STRIKING PURPORTED RESPONSE OF CREDITOR COPPER BEECH
      PRESS LIMITED TO THE MOTION OF INDIGO AMERICA, INC. FOR
   ALLOWANCE AND PAYMENT OF ITS 11 U.S.C. § 503(b)(9) ADMINISTRATIVE
                          EXPENSE CLAIM

         This case is before the Court on the motion by Indigo America, Inc., entitled “Motion of

Indigo America, Inc. for Allowance and Payment of its 11 U.S.C. § 503(b)(9) Administrative

Expense Claim and for Other Relief” (Docket # 183, the “Motion”). On August 13, 2019, Fiona

Humberstone, describing herself as Director of Copper Beech Press Limited (“Copper Beech”),

who is not an attorney, filed a response to the Motion on behalf of Copper Beech (Docket # 200,

the “Response”).

         The Court will strike the Response, which is signed only by Fiona Humberstone, because

a corporate officer or other representative who is not an attorney may not represent her

corporation in a federal court. “[A] corporation cannot appear otherwise than through an

attorney.” United States v. 9.19 Acres of Land, 416 F.2d 1244, 1245 (6th Cir. 1969). With

exceptions not applicable here, Copper Beech may not file any paper in this Court unless the

paper is signed by an attorney admitted to practice before the Court. See L.B.R. 9010-1(a)(1)

(E.D. Mich.) (“A corporation, partnership or other entity other than an individual may not file a

petition or other paper, nor appear as a debtor, plaintiff, defendant or other party in an adversary

proceeding, unless it is represented by an attorney duly admitted to, and in good standing with,




   19-44343-tjt     Doc 202     Filed 08/14/19     Entered 08/14/19 15:05:42         Page 1 of 2
the bar of the United States District Court for this district.”). This is not a situation in which any

of the exceptions in LBR 9010-1(a)(1) apply.

       Accordingly,

       IT IS ORDERED that the Response (Docket # 200) is stricken, and will not be

considered by the Court.



Signed on August 14, 2019




                                                  2



  19-44343-tjt     Doc 202      Filed 08/14/19        Entered 08/14/19 15:05:42       Page 2 of 2
